In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Bogacz, J.), dated October 5, 1995, which, upon a fact-finding order of the same court dated June 12, 1995, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a controlled substance in the fifth degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*540Contrary to the appellant’s contention, the Family Court did not improvidently exercise its broad discretion by placing the appellant with the Division for Youth (see generally, Matter of Jamil W., 184 AD2d 513; see also, Family Ct Act § 141). Given the appellant’s extensive history of using firearms, dealing heroin, gang membership, violence, and truancy, as well as the continuation of such behavior after the commencement of this proceeding, the Family Court properly declined to place the appellant on probation and in the custody of his aunt. The appellant clearly requires the strict supervision and extensive counseling that he will receive from his placement with the Division for Youth. Thompson, J. P., Sullivan, Pizzuto and Mc-Ginity, JJ., concur.